RylaND, Judge.
In looking over the record of the proceedings of the court below, in this case, we find no exceptions taken to the giving of any instructions for either party,’ or to the-refusal to give any instructions for either party. There is something said about objecting to the giving of some evidence, but nothing in that particular properly saved, as. appears by the record.
The plaintiff objects to the instructions given for defendant, for the first time, when he makes his motion for a new trial, and then only does he state his objections.
This case, then, presents nothing for our consideration, and the judgment below will be affirmed — the other Judges concurring.